SEPARATION AGREEMENT AND GENERAL RELEASE

          THIS SEPARATION AGREEMENT AND GENERAL RELEASE, dated as of December
31, 2004 (the "Agreement"), by and between CROMPTON CORPORATION, a DELAWARE
corporation (the "Company") and ALFRED F. INGULLI (the "Executive").

          WHEREAS, the Company and the Executive have agreed that the Executive
will retire from the Company, effective December 31, 2004; and

          WHEREAS, the Executive's retirement will necessitate the Executive's
resignation as an employee and an officer the Company, and as a director and/or
officer of each subsidiary and affiliate of the Company, as applicable; and

          WHEREAS, except as otherwise set forth herein, the parties intend that
this Agreement shall set forth the terms of the Executive's retirement and
resignation and that this Agreement shall supersede all prior agreements between
the parties regarding the subject matter contained herein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth in this Agreement, the parties hereto hereby agree as follows:



Resignation. As necessitated by his retirement, the Executive hereby resigns
from his position as Executive Vice President, Crop Protection of the Company
and from all other positions, offices and directorships with the Company and any
of its subsidiaries or affiliates (collectively, the "Company Group"), as
identified in Attachment 1 hereto, effective as of December 31, 2004 (the
"Separation Date").

Severance Payments and Benefits. In consideration of the covenants set forth
herein and the waiver and release of claims set forth below, and provided that
the Executive does not revoke this Agreement during the Revocation Period (as
defined below), the Company shall provide the Executive with the following
severance payments and benefits:

    Severance Payments.
    
    The Company shall pay the Executive separation pay equal to twelve months of
    his base salary at the current rate of $410,040 per annum. This separation
    pay will be paid in substantially equal monthly installments on the last day
    of each month, commencing on the last day of the month in which the
    Effective Date (as defined below) occurs and ending twelve months later (the
    "Severance Period").
    
    MIP Bonus for the calendar Year Ended December 31, 2004
    
    . The Executive shall continue to be eligible for benefits under the
    Crompton Corporation 2004 Management Incentive Plan ("2004 MIP"), the
    determination and payout of any such benefits to be made in accordance with
    the terms and conditions of the 2004 MIP. The Executive shall not be
    eligible for any other bonus for the calendar year 2004 or any prior or
    subsequent year.

 a. Treatment of Equity-Based Compensation
    
    .
    
    

    Stock Options. The Executive may exercise any employee stock options granted
    under the equity-based compensation plans of the Company, including, without
    limitation, the 1998 Long-Term Incentive Plan (the "1998 LTIP"), and the
    1988 Long-Term Incentive Plan (the "1988 LTIP") (together with the
    individual grant documents, the "Equity Plans") that are outstanding, vested
    and unexercised as of the Separation Date, in accordance with the terms of
    the applicable Equity Plan, as set forth in Attachment 2 hereto; provided,
    that, any such stock options shall be converted from incentive stock options
    to nonqualified stock options. In addition, the stock options to purchase
    72,500 shares of Company common stock granted to the Executive under the
    1998 LTIP on January 21, 2003 and October 20, 2003, and which otherwise
    would not be vested as of the Separation Date, shall become fully vested as
    of the Effective Date (as defined below) and shall remain exercisable as
    identified in Attachment 2.
    
    Restricted Stock. The restrictions on the 25,000 restricted shares granted
    to the Executive under the 1998 LTIP on January 20, 2004 and identified in
    Attachment 3 hereto shall lapse as of the Effective Date and such shares
    shall be delivered to the Executive in accordance with the original terms
    and provisions of the 1998 LTIP.

    

    Pension / 401(k) Plan / ESOP. The Executive's participation in the Uniroyal
    Chemical Company, Inc. Retirement Plan B (the "Uniroyal Pension Plan B"),
    the Crompton Corporation Employee Savings Plan (the "401(k) Plan") and the
    Crompton Corporation Employee Stock Ownership Plan (the "ESOP") shall
    terminate on the Separation Date. The Executive shall retain his right to
    any benefits vested through the Separation Date under the Uniroyal Pension
    Plan B. At the Executive's direction and in accordance with the terms of the
    applicable Plan, the Company will cause the applicable Plan to distribute an
    amount equal to the then current vested balance in the Executive's 401(k)
    Plan account and ESOP account. Such amounts will be paid to the Executive or
    to a qualified rollover account as the Executive shall elect. A statement of
    the Executive's benefits under these Plans shall be provided to the
    Executive separately.

 b. Benefit Equalization Plan. The Executive's participation in the Crompton
    Corporation Benefit Equalization Plan (the "BEP") shall terminate on the
    Separation Date. As soon as reasonably practicable following the Separation
    Date, the Company will cause the BEP to pay to the Executive in cash the
    balance in the Executive's BEP Account after withholding such amount as is
    required to satisfy tax withholding requirements. A statement of the
    Executive's benefits under this Plan shall be provided to the Executive
    separately.

    Supplemental Executive Retirement Agreement. As soon as reasonably
    practicable, but not later than 20 days after the Separation Date, the
    Company shall pay to the Executive in cash, by wire transfer if so elected
    by the Executive, $2,897,195.12, in full satisfaction and discharge of any
    and all obligations the Company may have to the Executive under his
    Supplemental Executive Retirement Agreement ("SERA"), dated as of August
    1996, as amended December 30, 2003. In the event that, (A) per the terms of
    the 2004 MIP, the Executive receives a bonus in the first quarter of 2005
    which bonus, the Company acknowledges, would be "Compensation" paid to the
    Executive for calendar year 2004, as defined in the SERA, and (B) the
    inclusion of such 2004 MIP bonus into the benefit calculation increases the
    SERA benefit to which the Executive is entitled pursuant to the terms of the
    SERA (the "Corrected
    

    -2-

    SERA Benefit"), then the Company will, within 30 days after such 2004 MIP
    bonus is paid to the Executive, pay to the Executive the difference between
    the amount set forth in this Section 2(f) and the Corrected SERA Benefit.

    Retiree Medical & Dental Benefits. Effective with the first of the month
    following the Separation Date, the Executive shall be eligible to
    participate in the Uniroyal Chemical Company, Inc. Retiree Medical Plan in
    accordance with the terms and conditions of such Plan.

    Accrued Vacation. The Company shall pay the Executive no later than seven
    (7) business days after the Separation Date, or such earlier date as
    required by applicable law, for any vacation that is accrued but unused as
    of the Separation Date, minus withholding and other applicable deductions.

    Financial Planning. The Company shall reimburse the Executive for expenses
    actually incurred related to financial planning and tax preparation services
    covering tax years 2005 through 2009, subject to a maximum amount of $5,000
    per year; provided, however, that the Executive provides the Company with
    written proof of any such expenditures for which reimbursement is sought, in
    accordance with the Company's then-existing expense reimbursement policy.

    Automobile. As soon as reasonably practicable after the Effective Date, the
    Company shall assign and transfer ownership to the Executive of the
    Executive's current Company-provided car, free and clear of all
    encumbrances. The Company shall thereafter have no further obligation for
    insurance, maintenance or other expense associated with such Company car,
    and the Executive shall be responsible for paying all federal, state and
    local income and employment taxes imposed in connection with such assignment
    and transfer.

    Home Office Equipment. The Company shall transfer ownership to the Executive
    of the laptop computer and the other equipment in his home office that was
    provided to the Executive by the Company; provided, however, that the
    Executive shall be responsible for paying any income or other taxes imposed
    in connection with such transfer.

    No Other Compensation or Benefits. Except as otherwise specifically provided
    herein or as required by Section 4980B(f) of the Internal Revenue Code of
    1986, as amended (relating to "COBRA" coverage) or other applicable law, the
    Executive shall not be entitled to any compensation or benefits or to
    participate in any past, present or future employee benefit programs or
    arrangements of any member of the Company Group (including, without
    limitation, any compensation or benefits under any severance plan, program
    or arrangement) on or after the Separation Date.



Return of Property. The Executive shall, on or prior to the Separation Date,
surrender to the Company any and all property of the Company Group in the
Executive's possession or under his control and all property made available to
the Executive in connection with his employment by the Company, including,
without limitation, all (i) confidential or proprietary information concerning
the Company Group or any of its customers or operations, (ii) original and
duplicate copies of all of his work product, (iii) keys, security access codes,

-3-

Company credit cards, files, calendars, books, records, notes, notebooks,
customer lists, proposals to customers, manuals, computer programs, papers,
electronically stored information and any other magnetic and other media
materials, including any duplicate copies, as applicable, and (iv) except as set
forth in Section 2(k), above, computer equipment (including any desktop and/or
laptop computers, handheld computing devices, home systems, printers, computer
disks and diskettes), cellular telephones and fax machines.

Cooperation. From and after the Separation Date, the Executive shall cooperate
in all reasonable respects with the Company Group and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company Group, and
about which the Executive may have relevant information. Such cooperation and
assistance shall be provided at a time and in a manner which is mutually and
reasonably agreeable to the Executive and the Company, and shall include
providing information and documents, submitting to depositions, providing
testimony and general cooperation to assist the Company. In providing such
cooperation and assistance, the Company shall reimburse the Executive for his
time at a daily rate of $1,600 per day, and for any out of pocket expenses
actually incurred by the Executive, in accordance with the Company's
then-existing expense reimbursement policy. To the extent the Executive desires
or requires personal representation in connection with such cooperation, or in
conjunction with any legal or other expenses he may incur because of his
employment with the Company, nothing in this Section 4 or in Section 9,
hereafter, shall prohibit him from being reimbursed for any such legal or other
expenses to the extent permitted by the indemnification provisions of the
Company's By-Laws.

Unfavorable Comments; Confidentiality of this Agreement.

    Public Comments by the Executive. The Executive agrees to refrain from
    making, directly or indirectly, now or at any time in the future, whether in
    writing, orally or electronically: (i) any derogatory comment concerning the
    Company Group or any of their current or former directors, officers,
    employees or shareholders, or (ii) any other comment that could reasonably
    be expected to be detrimental to the business or financial prospects or
    reputation of the Company Group.

 a. No Publications. The Executive covenants and agrees that, for a period
    commencing on the Separation Date and continuing for one year thereafter,
    unless he gets written permission in advance from the Company (such
    permission not to be unreasonably withheld), he will refrain from publishing
    any book, article or other written material involving or relating to the
    Company or any other member of the Company Group, their directors, officers
    or employees (any such book, article or other written material, a
    "Publication"), and from collaborating in or providing any information in
    connection with the preparation of a Publication that is distributed or
    disseminated to the general public or any group or segment thereof,
    including, without limitation, any trade or industry. It shall not be a
    violation of this covenant (i) if the Executive provides information to a
    person whom he does not know, and has no reasonable basis for knowing, is a
    journalist, reporter, author, editor, publisher or other person involved in
    print or other media (each, an "Author"), unless the Executive knows, or has
    a reasonable basis for knowing, that such person intends to forward such
    information to an Author who uses it in a Publication involving or relating
    to the Company or any other member of the Company Group,
    
    -4-
    
    their directors, officers or employees or (ii) if the Executive provides
    information that does not involve or relate to the Company or any other
    member of the Company Group, their directors, officers or employees to an
    Author and does not know, and has no reasonable basis for knowing, that such
    Author will use such information in a Publication involving or relating to
    the Company or any other member of the Company Group, their directors,
    officers or employees.
    
    
    
    Confidentiality of this Agreement. The Executive agrees that the terms of
    this Agreement (other than the fact of the Executive's separation of
    employment from the Company and the date thereof) are confidential and that
    the Executive may not disclose any of such terms to any other person other
    than his attorney, financial or tax adviser, accountant or spouse,provided
    that the Executive shall be responsible for any breach of confidentiality by
    any such individual. The Executive agrees that he shall instruct his
    attorney, financial and tax adviser, accountant and spouse not to disclose
    such terms to any other person. The provisions of this Section 5(c) shall
    not apply to any term of this Agreement that becomes available or known to
    the general public through no fault of the Executive.
    
    Permitted Disclosure. The provisions of this Section 5 shall not preclude or
    restrict the Executive from making any disclosure in response to inquiries
    from any governmental, regulatory or self-regulatory body or agency with
    jurisdiction over the activities of the Company.



Confidentiality; Nonsolicitation.

Confidential Information. The Executive agrees that he will not at any time,
except with the prior written consent of the Company Group, directly or
indirectly, reveal to any person, entity or other organization (other than the
Company Group or their respective employees, officers, directors, shareholders
or agents) or use for the Executive's own benefit any information deemed to be
confidential by any member of the Company Group ("Confidential Information")
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Company Group including, without limitation, any information
concerning past, present or prospective customers, manufacturing processes,
marketing data, or other confidential information used by, or useful to, any
member of the Company Group and known (whether or not known with the knowledge
and permission of any member of the Company Group and whether or not at any time
prior to the Executive's employment with the Company developed, devised, or
otherwise created in whole or in part by the efforts of the Executive) to the
Executive by reason of the Executive's employment by, shareholdings in or other
association with any member of the Company Group. Notwithstanding anything in
this Section 6(a) to the contrary, in the event that the Executive becomes
legally compelled to disclose any Confidential Information, the Executive shall
provide the Company with prompt written notice so that the Company may seek a
protective order or other appropriate remedy. In the event that such protective
order or other remedy is not obtained, the Executive shall furnish only that
portion of such Confidential Information or take only such action as is legally
required by binding order and shall exercise his reasonable efforts to obtain
reliable assurance that confidential treatment shall be accorded any such
Confidential Information. For purposes of this Section 6(a) and the entirety of
Section 6 of this Agreement, the Company Group shall be interpreted to include
any successor of the Company Group or any member thereof.

-5-

Nonsolicitation. The Executive agrees that for a period commencing on the
Separation Date and continuing for one year thereafter (the "Restricted
Period"), the Executive shall not, without the prior written consent of the
Company, directly or indirectly, whether on his own, in association with or on
behalf of any other person, firm, corporation or other business organization,
whether as an individual proprietor or entrepreneur or as an officer, employee,
director, partner, consultant, agent, stockholder or in any other capacity, (i)
solicit, induce or attempt to solicit or induce away from the Company Group or
any member thereof, or to violate the terms of their contracts or employment
arrangements with any such entity, any person or entity who is, or during the
then most recent 12 month period was employed by or had served as an agent or
key consultant of the Company Group or any member thereof, or (ii) solicit,
induce or attempt to solicit or induce away from the Company Group or any member
thereof, or to violate the terms of their contracts or arrangements with any
such entity, any person or entity who is, or during the then most recent 12
month period was a customer or client (or to the Executive's knowledge or the
knowledge of the public was reasonably anticipated to become a customer or
client), supplier, licensee or other business relation of the Company Group or
any member thereof. As used herein the term "indirectly" shall include without
limitation, the Executive's permitting the use of the Executive's name by any
competitor of the Company Group to induce or interfere with any employee or
business relationship of the Company Group.



Exclusive Property. The Executive confirms that all Confidential Information is
and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. The Executive further confirms that, on or prior to the Separation Date,
the Executive shall have surrendered to the Company all copies and extracts of
any written Confidential Information acquired or developed by the Executive
during any such employment, shareholding or association, and that the Executive
has not removed or taken from the premises of any member of the Company Group
any written Confidential Information or any copies or extracts thereof. Subject
to the terms of Section 4, the Executive shall promptly make all disclosures,
execute all instruments and papers and perform all acts reasonably necessary to
vest and confirm in the Company Group, fully and completely, all rights created
or contemplated by this Section 7.

Certain Remedies. Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in this Agreement may result in material and irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, any member of the Company Group shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Executive
from engaging in activities prohibited by the covenants contained in this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.

Release.

    In consideration of the payments and benefits provided to the Executive

    -6-

    under this Agreement, the Executive agrees to accept the compensation,
    payments, benefits and other consideration provided for in this Agreement in
    full resolution and satisfaction of, and hereby IRREVOCABLY AND
    UNCONDITIONALLY RELEASES, REMISES AND FOREVER DISCHARGES the Company Group
    from any and all agreements, promises, liabilities, claims, demands, rights
    and entitlements of any kind whatsoever, in law or equity, whether known or
    unknown, asserted or unasserted, fixed or contingent, apparent or concealed,
    which the Executive, his heirs, executors, administrators, successors or
    assigns ever had, now have or hereafter can, shall or may have for, upon, or
    by reason of any matter, cause or thing whatsoever existing, arising or
    occurring at any time on or prior to the date the Executive executes this
    Agreement, including, without limitation, any and all claims arising out of
    or relating to the Executive's employment, shareholding, association,
    service, compensation and benefits with the Company Group and/or the
    termination thereof, and any and all contract claims, benefit claims, tort
    claims, fraud claims, claims for bonuses, commissions, sales credits, etc.,
    defamation, disparagement, or other personal injury claims, severance
    claims, claims related to any bonus compensation, claims for accrued
    vacation pay, claims under any federal, state or municipal wage payment,
    discrimination or fair employment practices law, statute or regulation, and
    claims for costs, expenses and attorneys' fees with respect thereto, except
    that the Company's obligations under this Agreement shall continue in full
    force and effect in accordance with their terms. This release and waiver
    includes, without limitation, any and all rights and claims under Title VII
    of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
    the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Employee Retirement
    Income Security Act, as amended, the Federal Age Discrimination in
    Employment Act, as amended (including the Older Workers Benefit Protection
    Act), the Americans with Disabilities Act, the Fair Labor Standards Act, the
    National Labor Relations Act, the Family and Medical Leave Act, the
    Connecticut Fair Employment Practices Act, Conn. Gen. Stat. 46a-58 et seq.,
    the Connecticut Family and Medical Leave Act, Conn. Gen. Stat. § 31-51kk et
    seq.; the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a
    et seq.; Connecticut wage and hour laws, Conn. Gen. Stat. § 31-58 et seq.
    state tort and contract laws, and any other federal, state or local statute,
    ordinance, regulation, law or constitutional provision.

    For the purpose of implementing a full and complete release and discharge of
    claims, the Executive expressly acknowledges that this Agreement is intended
    to include in its effect, without limitation, all the claims described in
    the preceding paragraphs, whether known or unknown, apparent or concealed,
    and that this Agreement contemplates the extinction of all such claims,
    including claims for attorney's fees. The Executive expressly waives any
    right to assert after the execution of this Agreement that any such claim,
    demand, obligation, or cause of action has, through ignorance or oversight,
    been omitted from the scope of this Agreement.

    For purposes of this Section 9, the term "the Company Group" includes,
    individually or collectively, each respective past, present and future
    direct and indirect parents, subsidiaries, affiliates, divisions,
    predecessors, successors, insurers, and assigns, and each respective past,
    present and future officers, directors, shareholders, representatives,
    agents and employees, in their official and individual capacities, and all
    other related individuals and entities, jointly and individually, and this
    Section 9 shall inure to the benefit of and shall be enforceable by all such
    entities and individuals.

 a. The Executive represents and warrants that he has not instituted, assisted

-7-

or otherwise participated in connection with, any action, complaint, claim,
charge, grievance, arbitration, lawsuit, or administrative agency proceeding, or
action at law or otherwise against any member of the Company Group, and that he
has not assigned any of the claims being released under this Section 9.

Miscellaneous.

    Entire Agreement. This Agreement sets forth the entire agreement and
    understanding of the parties hereto with respect to the matters covered
    hereby and, except as expressly set forth herein, supersedes and replaces
    any express or implied, written or oral, prior agreement, plan or
    arrangement with respect to the terms of the Executive's employment and the
    termination thereof which the Executive may have had with the Company Group.
    All prior and contemporaneous discussions and negotiations have been and are
    merged and integrated into, and are superseded by, this Agreement with
    respect to the matters contained herein.

    Modification; Amendment; Waiver. This Agreement may not be changed orally,
    and no modification, amendment or waiver of any of the provisions contained
    in this Agreement, nor any future representation, promise or condition in
    connection with the subject matter of this Agreement shall be binding upon
    any party hereto unless made in writing and signed by such party.

    No Admission of Wrongdoing. Nothing contained in this Agreement shall be
    deemed to constitute an admission or evidence of any wrongdoing or liability
    on the part of the Company Group, nor of any violation of any federal, state
    or municipal statute, regulation or principle of common law or equity. The
    Company Group expressly denies any wrongdoing of any kind in regard to the
    Executive's employment or termination.

    Withholding Taxes. Any payments made or benefits provided to the Executive
    under this Agreement shall be reduced by any applicable withholding taxes.

    Sufficiency of Consideration. The Executive understands and agrees that he
    is receiving compensation, payments and/or benefits under this Agreement
    which are in excess of those to which he is entitled from the Company Group,
    and that such compensation, payments and/or benefits are being provided to
    him in consideration for his acceptance and execution of and compliance
    with, and in reliance upon his representations in, this Agreement, and the
    Executive acknowledges that such consideration is adequate and satisfactory
    to him.

 a. Governing Law. This Agreement shall be governed by, and construed in
    accordance with, the laws of the State of Connecticut, without giving effect
    to the conflicts of laws principles thereof.

    Waiver. The failure of any party to this Agreement to enforce any of its
    terms, provisions or covenants shall not be construed as a waiver of the
    same or of the right of such party to enforce the same. Waiver by any party
    hereto of any breach or default by another party of any term or provision of
    this Agreement shall not operate as a waiver of any other breach or default.

    -8-

    Severability. In the event that any one or more of the provisions of this
    Agreement shall be held to be invalid, illegal or unenforceable, the
    validity, legality and enforceability of the remainder of the Agreement
    shall not in any way be affected or impaired thereby. Moreover, if any one
    or more of the provisions contained in this Agreement shall be held to be
    excessively broad as to duration, activity or subject, such provisions shall
    be construed by limiting and reducing them so as to be enforceable to the
    maximum extent allowed by applicable law.

 b. Notices. Any notices required or made pursuant to this Agreement shall be in
    writing and shall be deemed to have been given when delivered or mailed by
    United States certified mail, return receipt requested, postage prepaid, as
    follows:

    if to Alfred F. Ingulli:
    
    if to the Company:

    Crompton Corporation
    199 Benson Road
    Middlebury, CT 06749
    ATTN.: General Counsel
    

    or to such other address as either party may furnish to the other in writing
    in accordance with this Section 10(i). Notices of change of address shall be
    effective only upon receipt.

    Descriptive Headings. The paragraph headings contained herein are for
    reference purposes only and shall not in any way affect the meaning or
    interpretation of this Agreement.

    Counterparts. This Agreement may be executed in one or more counterparts,
    which, together, shall constitute one and the same agreement.

    Successors and Assigns. Except as otherwise provided herein, this Agreement
    shall inure to the benefit of and shall be binding upon (i) the Company, its
    successors and assigns, and any company with which the Company may merge or
    consolidate or to which the Company may sell all or substantially all of its
    assets and (ii) the Executive and the Executive's executors, administrators,
    heirs and legal representatives. The Executive may not sell or otherwise
    assign his rights, obligations, or benefits under this Agreement and any
    attempt to do so shall be void.

    Litigation. The parties shall use their best efforts and good faith to
    settle all disputes by amicable negotiations. Any judicial proceeding
    brought against any of the parties to this Agreement or any dispute arising
    out of this Agreement or any matter related hereto may be brought in the
    courts of the State of Connecticut or in the United States District Court
    for the State of Connecticut, and, by execution and delivery of this
    Agreement, each of the parties to this Agreement accepts the jurisdiction of
    said courts. Each of the Executive and the Company also



-9-

agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court or forum. Each of the Executive and the Company
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of the other party with respect thereto. Each party agrees that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by a suit on the judgment or in any other manner provided by law
or at equity. For purposes of this Agreement, a "final judgment" shall mean a
judgment that cannot be appealed or is not appealed in the applicable time
period.

-10-



Execution and Return; Revocation. This Agreement must not be executed by the
Executive prior to the Separation Date, and must be returned to the Company's
Vice President, Human Resources not later than the 21st day following the
Separation Date. This Agreement may be revoked by the Executive within the seven
(7)-day period commencing on the date the Executive signs this Agreement (the
"Revocation Period"). No such revocation by the Executive shall be effective
unless it is in writing, signed by the Executive and received by the Company's
Vice President, Human Resources prior to the expiration of the Revocation
Period. In the event of any such revocation by the Executive, all obligations of
the Company under this Agreement shall terminate and be of no further force and
effect as of the date of such revocation. Because this Agreement affects the
Executive's legal rights, (including his rights under the Age Discrimination in
Employment Act of 1967, and the Older Workers Benefit Protection Act, each as
amended, the Executive should and hereby is advised to consult with an attorney
prior to signing this Agreement.

Effective Date of Agreement. This Agreement shall not become effective until the
day following the last day of the Revocation Period (the "Effective Date"). In
the event that the Executive fails to execute this Agreement in its entirety and
without modification and return this Agreement on a timely basis, or the
Executive so executes, but then elects to revoke this Agreement within the
Revocation Period, this Agreement will be of no force or effect, and neither the
Executive or the Company Group will have any rights or obligations hereunder.

Compliance with Laws. The Company reserves the right to modify the terms of this
Agreement, including the form and timing of any payment or benefit, as necessary
to comply with all applicable laws, including, without limitation, the American
Jobs Creation Act of 2004.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above and the Executive has executed this Agreement as of the date set
forth below.

CROMPTON CORPORATION

By:
Name:
Title:


-11-



BY SIGNING THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT: (1) HE
IS COMPETENT; (2) HE WAS AFFORDED A REASONABLE TIME PERIOD OF NOT LESS THAN 21
DAYS TO REVIEW AND CONSIDER THIS AGREEMENT AND HAS BEEN ADVISED TO DO SO WITH AN
ATTORNEY OF HIS CHOICE; (3) HE HAS READ AND UNDERSTANDS AND ACCEPTS THIS
DOCUMENT AS FULLY AND FINALLY RESOLVING, WAIVING AND RELEASING ANY AND ALL
CLAIMS AND RIGHTS WHICH HE MAY HAVE AGAINST THE COMPANY GROUP (AS DEFINED
ABOVE), INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS AND RIGHTS UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT; (4) NO PROMISES OR INDUCEMENTS
HAVE BEEN MADE TO HIM EXCEPT AS SET FORTH IN THIS AGREEMENT; AND (5) HE HAS
SIGNED THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY, INTENDING TO BE LEGALLY
BOUND BY ITS TERMS.

ACCEPTED AND AGREED:




ALFRED F. INGULLI



Date:


STATE OF _____________________)
.:ss

COUNTY OF ____________________)


     On this ___ day of _______________(month), ___________(year), before me
personally came _____________________________, to me known, and known to me to
be the person described in, and who executed, the foregoing Agreement, and who
duly acknowledged to me that he executed the same.

__________________________________

-12-



ATTACHMENT 1



 

 

Company Name

Manager's Title

Crompton Chemical (Proprietary) Ltd.

Director

Crompton Chemicals B.V.

Managing Director

Crompton Co./Cie

Vice President

Crompton Corporation

Executive Vice President, Crop Protection

Crompton Europe B.V.

Managing Director

Crompton Europe Ltd.

Director

Crompton Holdings B.V.

Managing Director

Crompton Ltda.

Advisory Board Member

Crompton Technology B.V.

Managing Director



 

-13-



ATTACHMENT 2



TOTAL







TOTAL



TOTAL









GRANT



GRANTED







VESTED



UNVESTED









DATE



SHARES



FMV$



SHARES



SHARES



EXPIRES































8/21/1996



65,520



14.5000



65,520







09/20/06





8/21/1996



34,480



14.5000



34,480







08/20/06





10/16/1996



20,000



16.8750



20,000







11/15/06





10/7/1997



20,000



26.4063



20,000







11/06/07





10/14/1998



50,000



14.3438



50,000







11/13/08





10/19/1999



100,000



8.3438



100,000







12/31/07





10/31/2000



75,000



8.1563



75,000







12/31/07





10/23/2001



60,000



7.9200



60,000







12/31/09





10/22/2002



45,000



7.2500



45,000







12/31/09





10/20/2003



45,000



5.8500



22,500



22,500



12/31/09





1/21/2003



75,000



6.3800



25,000



50,000



12/31/09



































 







 



 









TOTAL



590,000







517,500



72,500











-14-



ATTACHMENT 3



 

RESTRICTED SHARES SUMMARY





















































GRANT



SHARES



SHARES



SHARES



GRANT









DATE



AWARDED



ISSUED



OUTSTANDING



TYPE



PLAN ID































8/21/1996



42,000



31,500



10,500



RSA



88L4

 

Plus dividends shares

1/20/2004



25,000



 



25,000



RSA



98L9







67,000



31,500



35,500





























































-15-